


Exhibit 10.1(6)


Execution Copy


AMENDMENT NO. 6
TO THE
UPS RETIREMENT PLAN
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2010


WHEREAS, United Parcel Service of America, Inc. (“UPS”) and its affiliated
corporations established the UPS Retirement Plan (“Plan”) for the benefit of its
employees, in order to provide benefits to those employees upon their
retirement, disability, or death, effective as of September 1, 1961; and
WHEREAS, the Plan, as adopted and amended from time to time, was most recently
amended and restated in its entirety, effective as of January 1, 2010; and
WHEREAS, the Plan was most recently amended by Amendment No. 5; and
WHEREAS, UPS desires to amend the Plan as requested by the Internal Revenue
Service to issue a Favorable Determination Letter to the Plan.
NOW THEREFORE, pursuant to the authority vested in the Board of Directors by
Section 7.1 of the Plan, the Plan is hereby amended, as follows:
1.    Section 5.4(c), Notice Requirements, is hereby amended, effective February
1, 2006, by deleting the word “and” at the end of Section 5.4(c)(iii), replacing
the “.” at the end of Section 5.4(c)(iv) with “; and” and inserting a new
Section 5.4(c)(v) at the end of such Section to read as follows:


(v)     the relative value of the optional forms of benefit required by Treasury
Regulation
    § 1.417(e)(3)-1.
2.    Except as amended by this Amendment No. 6, the Plan as in effect
immediately prior to the date of this Amendment shall remain in full force and
effect.


IN WITNESS WHEREOF, the undersigned certify that United Parcel Service of
America, Inc. based upon action by the Board of Directors on March 6, 2013 has
caused this Amendment No. 6 to be adopted.
ATTEST:
 
UNITED PARCEL SERVICE OF AMERICA, INC.
 
 
 
 
 
/s/ Teri P. McClure
 
 
/s/ D. Scott Davis
 
Teri P. McClure
 
 
D. Scott Davis
 
Secretary
 
 
Chairman
 
 
 
 
 
 
 
 
 
 
 





